Case 1:20-cr-00314-GHW Document 31 Filed 08/18/20 Page 1 of 14

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

wwe woe ee ee eee ee ee ee eee ee et eee x
° SUPERSEDING INDICTMENT
UNITED STATES OF AMERICA
7 S1 20 Cr, 314 (GHW)
ETHAN PHELAN MELZER,
a/k/a “Etil Reggad, ”
Defendant. :
wee ee ee ee x
COUNT ONE

(Conspiracy to Murder U.S. Nationals)

The Grand Jury charges:

1. From at least in or about 2019 up to and
including in or about May 2020, in an offense begun and
committed outside of the jurisdiction of any particular State or
district of the United States, ETHAN PHELAN MELZER, a/k/a “Etil
Reggad,” the defendant, who was first brought to and arrested in
the Southern District of New York, and others known and unknown,
willfully and knowingly combined, conspired, confederated, and
agreed together and with each other to kill nationals of the
United States.

2. It wag a part and an object of the conspiracy
that ETHAN PHELAN MELZER, a/k/a “Etil Reggad,” the defendant,
and others known and unknown, at least one of whom was outside
the United States, would and did murder United States nationals

anywhere in the world.
Case 1:20-cr-00314-GHW Document 31 Filed 08/18/20 Page 2 of 14 :

 

Overt Acts

3. In furtherance of the conspiracy and to effect
the illegal object thereof, ETHAN PHELAN MELZER, a/k/a *Etdl
Reggad,” the defendant, committed the following overt acts,
among others:

| a. On or about May 14, 2020, MELZER sent an

electronic message that stated, in substance and in part, that
MELZER believed that his “military training, survival, [and]
links to other groups” could be useful to other members of the
extremist group Order of the Nine Angles {*O9A").

b. On or about May 17, 2020, MBLZER exchanged
electronic communications in an O9A-related chatroom regarding
the anticipated deployment of MELZER’s U.S. Army unit and passed
information regarding the deployment to a purported member of al
Qaeda.

e, On or about May 23, 2020, MELZER gent electronic
communications to participants in an o9A-related chat group , in
which MELZER wrote, in substance and in part, that he was
‘risking [his] literal free life” by disclosing information
regarding his unit’s deployment and was “expecting results”;
that his “life would be absolutely meaningless in the amount of

shit it [i.e., the attack] would cause”; that the attack would
Case 1:20-cr-00314-GHW Document 31 Filed 08/18/20 Page 3 of 14

cause a “new war’; and that the attack would result in “mascal,”
which another participant explained meant “mass casualty.”

d. On or about May 24, 2020, MELZER participated in
an exchange of electronic communications in which another
participant characterized the plot against MELZER's unit as a
“Jihadi attack.” During the exchange, MELZER acknowledged that
he could be killed during the attack, and wrote, “who gives a
fuck [. . .] it would be another war ...tf would've died
successfully .. . cause [] another 10 year war in the Middle
Fast would definitely leave a mark.”

e. Between on or about May 24 and May 25, 2020,

MELZER sent electronic messages with specific, classified,
information about his unit’s anticipated deployment, including,
among other things, the number of soldiers who would be
traveling, the location of the facility to which MELZER expected
the unit to be deployed, and information about the facility's
surveillance and defensive capabilities. MELZER also promised
to provide additional information after he deployed in order to
try to maximize the likelihood of a successful attack on his
unit.

(fitle 18, United States Code, Sections 2332(b) and 3238.)

cOUNT TWO
(Attempted Murder of U.S. Nationals)

The Grand Jury further charges:

3

 

 

 
Case 1:20-cr-00314-GHW Document 31 Filed 08/18/20 Page 4 of 14

4, Paragraphs One through Three of this Indictment
are realleged and incorporated by reference as though fully set
forth herein.

5. From at least in or about 2019 up to and including
in or about May 2020, in an offense begun and committed outside
of the jurisdiction of any particular State or district of the
United States, ETHAN PHELAN MELZER, a/k/a “Etil Reggad,” the
defendant, who was first brought to and arrested: in the Southern
District of New York, willfully and knowingly attempted to and
aided and abetted the attempt to kill U.S. nationals outside of
the United States -- which killing is murder as defined in Title
18, United States Code, Section 1111(a) -- to wit, MELZER
disclosed classified U.S. Army information to members and
associates of O9A to facilitate a deadly attack on his unit,
which included U.S. nationals.

(Title 18, United States Code, Sections 2332(b), 3238, and 2.)

. COUNT THREE
(Conspiracy to Murder U.S. Service Members)

The Grand Jury further charges:

6. Paragraphs One through Five of this Indictment are
realleged and incorporated by reference as though fully set forth
herein,

7, From at least in or about 2019 up to and
including in or about May 2020, in an offense begun and

4

 
Case 1:20-cr-00314-GHW Document 31 Filed 08/18/20 Page 5 of 14

committed outside of the jurisdiction of any particular State or
district of the United States, ETHAN PHELAN MELZER, a/k/a “Btil
Reggad,” the defendant, who was first brought to and arrested in
the Southern District of New York, and others known and unknown,
knowingly and intentionally combined, conspired, confederated,
and agreed together and with each other to violate Section 1114
of Title 18, United States Code.

8. Tt was a part and an object of the conspiracy
that ETHAN PHELAN MEL4ER, a/k/a “Etil Reggad,” the defendant,
and others known and unknown, would and did kill an officer and
employee of the United States -- which killing is murder as
defined in Title 18, United States Code, Section illi{a) --
including any member of the uniformed services, while such
officer and employee was engaged in and on account of the
performance of official duties, and any person assisting such an
officer and employee in the performance of such duties and on
account of that assistance, in violation of Title 18, United
States Code, Section 1114.

Overt Acts

9. Tn furtherance of the conspiracy and to effect

the illegal object thereof, ETHAN CHELAN MELZER, a/k/a “Etil

Reggad,” the defendant, committed the overt acts described in

 

 
Case 1:20-cr-00314-GHW Document 31 Filed 08/18/20 Page 6 of 14

Paragraph Three of this Indictment, which are incorporated fully

herein.

(Title 18, United States Code, Sections 1114, 1117, and 3238.)

COUNT FOUR
(Attempted Murder of U.S. Service Members)

The Grand Jury further charges:

10. Paragraphs One through Nine of this Indictment are
realleged and incorporated by reference ag though fully set forth
herein,

11. From at least in or about 2019 up to and -
including in or about May 2020, in an offense begun and
committed outside of the jurisdiction of any particular State or
district of the United States, ETHAN PHELAN MEL4ER, a/k/a *BEil
Reggad,” the defendant, who was first brought to and arrested in
the Southern District of New York, willingly and knowingly
attempted to and aided and abetted the attempt to kill an
officer and employee of the United States -~ which killing is
murder as defined in Title 18, United States Code, Section
1ili(a) -- including any member of the uniformed services, while
such officer and employee was engaged in and on account of the
performance of official duties, and any person assisting such an
officer and employee in the performance of such duties and on
account of that assistance, to wit, MEBLZER disclosed classified
U.S. Army information to members and associates of O9A to

6

 

 

 
Case 1:20-cr-00314-GHW Document 31 Filed 08/18/20 Page 7 of 14

facilitate a deadly attack on his unit.
(Title 18, United States Code, Sections 1114, 3238, and 2.)
. COUNT FIVE
(Provision and Attempted Provision
of Material Support to Terrorists)

The Grand Jury further charges:

12. Paragraphs One through Eleven of this Indictment
are realleged and incorporated by reference as though fully set
forth herein.

13. From at least in or about 2019 up to and
including in or about May 2020, in an offense begun and
committed outside of the jurisdiction of any particular State or
district of the United States, ETHAN PHELAN MELZER, a/k/a “Etil
Reggad,” the defendant, who was first’ brought to and arrested in
the Southern District of New York, knowingly and intentionally
did provide, and attempt to provide, material support and
resources, as that term is defined in Title 18, United States
Code, Section 2339A(b) -- to wit, intangible property, services,
expert advice or assistance, and personnel, including himself --
knowing and intending that they were to be used in preparation
for, and in carrying out, one or more of the following
violations of Title 18, United States Code: (a) conspiring to
murder and maim persons in a foreign country, in violation of

Title 18, United States Code, Section 956; (bo} murdering U.S.
Case 1:20-cr-00314-GHW Document 31 Filed 08/18/20 Page 8 of 14

military service members, in violation of Title 18, United
States Code, Sections 1114; (c) murdering U.S. nationals, in
violation of Title 18, United states ‘Code, Section 2332(a); and
(d) conspiring to murder U.S. nationals, in violation of Title
18, United States Code, Section 2332(b).

(Title 18, United States Code, Sections 2339A(a), 3238, and 2.)

COUNT SIX .
(Conspiracy to Murder and Maim In A Foreign Country)

The Grand Jury further charges:

14. Paragraphs One through Thirteen of this Indictment
are realleged and incorporated by reference as though fully set
forth herein.

15. From at least in or about 2019 up to and
including in or about May 2020, in an offense begun and
committed outside of the jurisdiction of any particular State or
district of the United States, ETHAN PHELAN MELZER, a/k/a “Etil
Reggad,” the defendant, who was first brought to and arrested in
the Southern District cof New York, and others known and unknown,
knowingly and intentionally combined, conspired, confederated,
and agreed together and with each other, within the jurisdiction
of the United States, to commit, at a place outside the United
States, acts that would constitute the offenses of murder and
maiming if committed in the special maritime and territorial

jurisdiction of the United States,

8

i
i
3
i

 
Case 1:20-cr-00314-GHW Document 31 Filed 08/18/20 Page 9 of 14

Overt Acts
16. In furtherance of the conspiracy and to effect
the illegal object thereof, ETHAN PHELAN MELZER, a/k/a “Etil
Reggad,” the defendant, committed the overt acts described in
Paragraph Three of this Indictment, which are incorporated fully
herein.

(Title 18, United States Code, Sections 956(a) (1),
956 (a) (2) (A), and 3238.)

COUNT SEVEN
(Illegal Transmission of of National Defense Information}

The Grand Jury further charges:

17. Between in or about April 2020 and May 2020, in an
offense begun and committed outside of the jurisdiction of any
particular State or district of the United States, ETHAN PHELAN
MELZER, a/k/a “Etil Reggad,” the defendant, who was first brought
to and arrested in the Southern District of New York, having lawful
possession of, access to, and control over information relating to
the national defense, willfully communicated, delivered, ‘and
transmitted, caused to be communicated, delivered, and
transmitted, and attempted to communicate, deliver, transmit and
cause to be communicated, delivered, and transmitted, the same to
a person not entitled to receive it, with reason to believe that
such information could be used to the injury of the United States

and to the advantage of a foreign country, to wit, MELZER
Case 1:20-cr-00314-GHW Document 31 Filed 08/18/20 Page 10 of 14

transmitted classified U.S. Army information about his unit’s
upcoming deployment and the U.S. military facility to which his
unit would be deployed to O9A members living in other countries
and a purported member of al Qaeda located abroad.

(Title 18, United States Code, Sections 793{d) and 2.)

COUNT EIGHT
(Illegal Delivery of National Defense Information)

The Grand Jury further charges:

18. Between in or about April 2020 and May 2020, in an
offense begun and committed outside of the jurisdiction of any
particular State or district of the United States, ETHAN PHELAN
MELZER, a/k/a “Etil Reggad,” the defendant, who was first
brought to and arrested in the Southern District of New York,
aid willfully communicate, deliver, and transmit and attempt to
communicate, deliver, and transmit toa eitizen of a foreign
country and a faction, party, and military force in a foreign
country, directly and indirectly, information relating to the
national defense of the United States, with intent and reagon to
believe that such information was to be used to the injury of
the United States and to the advantage of a foreign country, to
wit, MELZER tranemitted classified U.S. Army information about
his unit's upcoming deployment and the U.5. military
installation to which his unit would be deployed to citizens of

foreign countries and individuals MELZER believed to be citizens

10

 

 
Case 1:20-cr-00314-GHW Document 31 Filed 08/18/20 Page 11 of 14

of foreign countries, including O9A members living in other
countries and a purported member of al Qaeda located abroad.

(Title 18, United States Code, Sections 794(a) and 2.)

FORFEITURE ALLEGATIONS

19. As a result of planning and perpetrating Federal
crimes of terrorism against the United States, as defined in
Title 18, United States Code, Section 2332b(g) (5), and as
alleged in Counts One, Two, Three, Four, Five, and Six of this
Indictment, ETHAN PHELAN MELZER, a/k/a “Etil Reggad,” the
defendant, shall forfeit to the United States, pursuant to Title
18, United States Code, Section 981(a) (1) (G} and Title 28,
United States Code, Section 2461;

a. All right, title, and interest in all
_agsets, Eoreign and domestic;

b. All right, title and interest in all assets,
foreign and domestic, acquired and maintained with the intent
and for the purpose of supporting, planning, conducting, and
concealing a Federal crime of terrorism against the United
States, citizens and residents of the United States, and their
property; and

a. All right, title and interest in all assets,
foreign and domestic, derived from, involved in, and used and

intended to be used to commit a Federal crime of terrorism

1

 
Case 1:20-cr-00314-GHW Document 31 Filed 08/18/20 Page 12 of 14

against the United States, citizens and residents of the United
States, and their property; including but not limited to a sum
of money representing the value of the property described above
as being subject to forfeiture.

20. As a result of committing the offenses alleged in
Counts Seven and Hight of this Indictment, ETHAN PHELAN MELAER,
the defendant, shall forfeit to the United States, pursuant to
Title 18, United States Code, Sections 793(h) and 794(d), any
property constituting, or derived from, any proceeds the person
obtained, directly or indirectly, from any foreign government,
or any faction or party or military or naval force within a
foreign country, whether recognized or unrecognized by the
United States, as the result of the commission of the offenses
charged in Counts seven and Hight of this Indictment.

Substitute Assets Provision

21. If any of the above-described corfeitable property, as

a result of any act or omission of ETHAN PHELAN MELZER, a/k/a

“Etil Reggad,” the defendant:

a. cannot be located upon the exercise of due
diligence;
b. has been transferred or sold to, or deposited with,

a third person;

Cc. has been placed beyond the “jurisdiction of the

12

 
Case 1:20-cr-00314-GHW Document 31 Filed 08/18/20 Page 13 of 14

Court ;
d. hag been substantially diminished in value; or
e. has been commingled with other property which

cannot be subdivided without difficulty,
it is the intent of the United States, pursuant to Title 28 United
States Code, Section 2461, to seek forfeiture of any other property
of the defendant up to the value of the above forfeitable property.
(Title 18, United States Code, Sections 981(a) {1} (G), 793(h),

794{d), and 2332b(g) (5); and
Title 28, United States Code, Section 2461.)

Aven in Pauls.) bie dawg SMa

"FOREPERSON AUDREY S¥RAUSS
Acting ited States Attorney

 

13
Case 1:20-cr-00314-GHW Document 31 Filed 08/18/20 Page 14 of 14

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
-~ VV. -

ETHAN PHELAN MELAER,
a/k/a “Etil Reggad,”

Defendant.

 

SUPERSEDING INDICTMENT
91 20 Cr.314 (GHW)
(Title 18, United States Code,

Sections 793, 794, 956(a), 1114, 1117, 2332, 2339A, 3238, and
2.)

AUDREY STRAUSS
Acting United States Attorney

A TRUE BILL

onic, basal,» Foreperson,
e EES
